Dismissed; Opinion Filed November 13, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01155-CV

    SENIOR CARE CENTERS, LLC AND VINTAGE SCC, LLC D/B/A VINTAGE
                  HEALTH CARE CENTER, Appellants
                                V.
   CORDELL HOLMES, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
                HATTIE FRANKLIN, DECEASED, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-08454

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Myers
                                   Opinion by Justice Myers
       Before the Court is appellants’ November 5, 2018 unopposed motion to dismiss this appeal.

We grant the motion. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                /Lana Myers/
                                                LANA MYERS
                                                JUSTICE
181155F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SENIOR CARE CENTERS, LLC AND                       On Appeal from the 116th Judicial District
 VINTAGE SCC, LLC D/B/A VINTAGE                     Court, Dallas County, Texas
 HEALTH CARE CENTER, Appellants                     Trial Court Cause No. DC-17-08454.
                                                    Opinion delivered by Justice Myers,
 No. 05-18-01155-CV         V.                      Justices Lang-Miers and Fillmore
                                                    participating.
 CORDELL HOLMES, AS PERSONAL
 REPRESENTATIVE OF THE ESTATE
 OF HATTIE FRANKLIN, DECEASED,
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee CORDELL HOLMES, AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF HATTIE FRANKLIN, DECEASED recover his costs, if any, of this
appeal from appellants SENIOR CARE CENTERS, LLC AND VINTAGE SCC, LLC D/B/A
VINTAGE HEALTH CARE CENTER.


Judgment entered this 13th day of November, 2018.




                                             –2–